Case 1:18-cv-O4921-ARR-RI\/|L Document 11 Filed 10/29/18 Page 1 of 3 Page|D #: 29

MOUND COTTON WOLLAN 35 GREENGRASS LLP
CouNsELLoas AT LAW
ONE Nsw YoRK PLAzA FL::V:::::§:¥M
NEW YORKr NY 10004-1901 GARDENCFTYJ.\|Y

sAN FRANcisco. cA
FoRT LALJDERDALE‘ FL

(212) 804-4200
KENNETHM.LABBATE FAX¢ (212) 344-8066

PARTNER www.McuNDcoTToN.coM
212-804-4243
KLabbate@moundcotton.com

October 29, 2018
VIA ECF ONLY

Honorable Allyne R. Ross

United States District Judge

United States District Court ~»» Eastern District of New Yorl<
225 Cadman Plaza East

Brool<lyn, New Yorl< 11201

RE: Shana Williarns v. Waypoint Resource Group, LLC
]S-CV-OM.Z] ARR RML

Dear Judge Ross:

We represent Waypoint Resource Group, LLC (“Waypoint”) and submit this letter
pursuant to §lll. A. of Your Honor’s lndividual Practices and Rules seeking for a pre~rnotion
conference prior to moving to dismiss plaintii"'l"’s complaint pursuant to Fed. R. Civ. P. 12(b)(6).
By Order dated September 25, 2018, Waypoint’s time to appear Was extended through October
29, 2018 so this application is timely made.

Plaintiff Shana Williarns commenced this action alleging that Waypoint violated the Fair
Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ l692e, 1692g in that Waypoint
allegedly failed to adequately identify the creditor in a May l4, 2018 letter sent to Plaintiff by
Waypoint which is attached to plaintiffs complaint as Ex. l. (See, ECF No. 1 and 1-1).
(“Letter”) The Letter, however, clearly and unambiguously informs Plaintiff that it seeks to
collect a debt owed by plaintiff to Verizon on Verizon’s behalf Under existing precedent in the
Eastern District, plaintiffs claims are legally insufficient and should be dismissed

ln addition to clearly identifying itself as a debt collector acting on behalf of Verizon, the
Letter provided Plaintiff’s account number and noted as Well as “Original Creditor: Verizon” at
the top of the letter. The Letter also clearly set forth “This notice regarding your account With
Verizon is being sent to you by Waypoint Resource Group. Verizon has placed your account
With us for collections.” As a result of this letter, Plaintifi" alleges that Waypoint failed to identify

Case 1:18-cv-O4921-ARR-RI\/|L Document 11 Filed 10/29/18 Page 2 of 3 Page|D #: 30

Shana Wfilfams v. Waypoinl' Resow'ce Group, LLC
October 29, 2018

18~CV~04921 ARR RML

Page l 2

the creditor to which the debt was owed in apparent violation of 15 U.S.C. § l692g(a)(2) and 15
U.S.C. § 1962@. ld. at M 17-47. Piaintiff’ s claim however, lacks merit and should be dismissed

Section 1692g(a)(2) of the FDCPA requires that a debt collector, in its written notice sent
within five days of the initial communication, must inciude “the name of the creditor to whom
the debt is owed.” Your Honor has recentiy analyzed the very issue presented by this claim from
the same attorney representing Ms. Williams and has rejected plaintiffs argument as insufficient
to state a claim for relief. See, Talyor v. MRS BPO, LLC, No. 2:17~CV-01733 (ARR) (RER),
2017 WL 2861785, at *3 (E.D.N.Y. 2017), (holding c‘courts.,. have not required ‘magic words’
or specific phrases to meet the strictures of the FDCPA.”) ILJl. Other ludges in the Eastern District
have simiiarly held that a debt collection letter may identify the creditor to which the debt is
owed either explicitly or impiicitly. See, Goldtsein v. Diversit`ied Adiustnient Serv.. Inc., No. 17-
CV~04729 (BMC), 2017 WL 5592683, at *3 (E.D.N.Y. 2017). Under established precedent in
the Eastern District, the Letter as a matter of law, does not vioiate the FDCPA and plaintiffs
complaint should be dismissed See also, Wright v. Phillips & Cohen Assocs.. Ltd., No. l2-CV-
4281 (DRl-I) (GRB), 2014 WL 4471396 (E.D.N.Y. 2014).

The letter cleariy identifies Verizon as the “Client” as well as the “Originai Creditor.”

Verizon is identified five separate times in the Letter. The oniy other entity identified in the
Letter is Waypoint which is clearly identified as the entity assigned by Verizon to collect this
debt. The Letter clearly provides that “[t]his notice regarding your account with Verizon is being
sent to you by Waypoint Resource Group. Verizon has placed your account with us for
collections.”
The Letter includes Plaintiff’s account number, which Plaintiff would recognize as her Verizon
account number in conjunction with the statement that Verizon was the creditor. 'i`here can be no
confusion that Plaintiff owed a debt to Verizon, and that the Letter sought to collect that debt.
The Letter is clear on its face even to the proverbial “least sophisticated consumer” and the
complaint should be dismissed

Plaintiff aiso alleges that the Letter violated Section 1692g(a)(2) for failing to identify
Verizon by its full legal name. This allegation aione is insufficient for plaintiff to state a claim.
Verizon is identified by its common, commercially recognized, name. The FDCPA “permits the
use of common names, as opposed to their full legal or legal names.” Goldstein at *4 (citing
Sayra Hernandez v. Professional Claims Bureau_ Inc.,16-CV-6849 (PGG) (S.D.N.Y. 2017)).
'i`he goal of the FDCPA is to avoid confusion for the least Sophisticated consumer and
identifying a creditor by its full legal name, a name which the least sophisticated consumer may
have never heard, “could serve only to increase confusion for the least sophisticated consumer,
who may be rnoi'e familiar with the creditor’s common name.” Leonard v. Zwicl<er & Assocs.,
P_.Q_._, No. l6-CV-l4326, 2016 WL 7388645, at ’*‘3 (S.D. Fla. 2016), affd. 213 F. App'x 879 (llth
Cir. 2017). Verizon is the name utilized by the creditor in its commercial interactions and much
like the use of the term “Sprint” in Goldstein, cited Supi'a, which was found sufficient by Judge
Cogan, or the use of the name “Chase” which was found sufficient by Your l-lonor in 'l`aylor,

 

Case 1:18-cv-O4921-ARR-RI\/|L Document 11 Filed 10/29/18 Page 3 of 3 Page|D #: 31

Shana Wifliams v. Waypoint Resource Grr)up, LLC
Ocrober 29, 2018

]8-CV-0492] ARR RML

Page l 3

cited supra, the use of the term “Verizon” cannot, as a matter of law, be said to be confusing
even to the least sophisticated consumer and as such, plaintiffs complaint should be dismissed

Finally, Plaintiff alleges for the same reason as are set forth in support of her §1692g
claim, that the Letter violates §l692e. For the reasons set forth above, the letter cannot be said to
be confusing or misleading even to the “least sophisticated consumer” and as such, the complaint
does not support of claim under §1692€.

Conclusion
ln light of the above, Waypoint requests a Pre-l\/lotion Conference and leave to file a pre-

answer motion to dismiss pursuant to §12(b)(6). Thank you.

Respectfully submitted,

 
    

. Labbate. Esq.

